UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6343



ANTHONY RAY FLEMING,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; FEDERAL BUREAU OF
PRISONS; KATHLEEN HAWK SAWYER; J. R. JAMES,
Warden, Federal Correctional Institution But-
ner, Satellite Camp,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-827-5-F)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Ray Fleming, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Ray Fleming appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Fleming v. United States, No. CA-99-827-5-F (E.D.N.C.

Feb. 9, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2